GORDON, Senior District Judge,
concurring.
I concur in the analysis and the result of the panel’s opinion. I write this brief concurrence to emphasize and, I hope, to clarify a point upon which the precedent has become a bit unclear, and which I found troubling. In considering the briefs, oral arguments, and the district court’s decision in this case, it became apparent that the proper § 1983 analysis has become mistakenly entangled with the analysis for an implied private right of action. While the two analyses are closely related, they are separate and distinct. My purpose is to disentangle them.
As discussed in the panel’s opinion, Perry v. Housing Authority of Charleston, 664 F.2d 1210 (4th Cir.1981), and Phelps v. Housing Authority of Woodruff, 742 F.2d 816 (4th Cir.1984), are the controlling precedent on the issue presented in this case, that is, whether a § 1983 cause of action exists to enforce the Brooke Amendment to the Housing Act of 1937. In each case, this court applied the standards set forth in Pennhurst State School and Hospital v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981), and Middlesex City Sewage Authority v. National Sea Clammers Association, 453 U.S. 1, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981), for determining whether § 1983 enforcement of a statutory violation was proper. See Maine v. Thiboutot, 448 U.S. 1, 100 S.Ct. 2502, 65 L.Ed.2d 555 (1980). The dual tests for § 1983 enforcement are 1) whether Congress, in enacting the statute and its enforcement scheme, had foreclosed a private remedy, and 2) whether the statute created enforceable “rights, privileges, or immunities” under § 1983. Middlesex, 453 U.S. at 19, 101 S.Ct. at 2626; Pennhurst, 451 U.S. at 28, n. 21, 101 S.Ct. at 1545, n. 21.
In Perry the aggrieved tenants sought relief under § 1983 and also alleged a private right of action under the Housing Act of 1937 (Act). The Perry court began its analysis by determining whether the tenants had a private right of action under the Act. To do this, the court applied the test of Cort v. Ash, 422 U.S. 66, 95 S.Ct. 2080, 45 L.Ed.2d 26 (1975):
First, is the plaintiff “one of the class for whose especial benefit the statute was enacted” ... that is, does the statute create a federal right in favor of the plaintiff? Second, is there any indication of legislative intent, explicit or implicit, either to create such a remedy or to deny one? ... Third, is it consistent with the underlying purposes of the legislative scheme to imply such a remedy for the plaintiff? ... And [fourth], is the cause of action one traditionally relegated to state law, in an area basically the concern of the States, so that it would be inappropriate to infer a cause of action based solely on federal laws?
Perry, 664 F.2d at 1211-12 (quoting Cort v. Ash, 422 U.S. at 78, 95 S.Ct. at 2088).
It is clear that many of the elements that a court must consider in applying Cort v. Ash would also be relevant in determining whether a § 1983 action was proper under Middlesex and Pennhurst. Both tests hinge on whether “rights” were created in the prospective plaintiffs and whether Congress intended private enforcement by the respective procedure. Distinctions exist, though, however fine. For instance, Cort v. Ash instructs us to consider whether there is “any indication of legislative intent ... either to create [a private] remedy or to deny one,” and to ask whether it would be consistent with the underlying purpose to imply one, 422 U.S. at 78, 95 S.Ct. at 2087; Middlesex commands that we ask “whether Congress had foreclosed private enforce*839ment of that statute in the enactment itself.” 453 U.S. at 19, 101 S.Ct. at 2626. Under the former, we must find an intention to imply a remedy before granting one; under the latter, if there is a “right,” we assume that private enforcement is permissible absent some clear indication to the contrary. While in many instances this would be a distinction without a difference, it did not prevent the Supreme Court in Middlesex from addressing the questions separately.1
The Perry court first addressed whether the tenants could pursue a private right of action under the Act, and applied Cort v. Ash. Because the sections of the Act relied on by the plaintiffs in Perry were merely broad policy provisions, and because HUD was the intended enforcer of the Act, the court concluded that there were no “rights” created and no intent to imply a private remedy. The court therefore refused to imply a private right of action. Turning to whether the tenants could sue under § 1983, the Perry court focused on the second prong of the Middle-sex test: whether the statute created privately enforceable “rights.” Based partly on the same factors the court had considered in its Cort v. Ash discussion, the Perry court concluded that the Act “does not create any legally cognizable rights in tenants of programs funded under the housing statutes.” 664 F.2d at 1217. Because it had answered this inquiry in the negative, the court never reached the issue of legislative intent to foreclose § 1983 enforcement.
Subsequently, in Home Health Services v. Currie, 706 F.2d 497 (4th Cir.1983) (per curiam), this court was faced with a claim alleging a private right of action under the Medicare Act. The court applied Cort v. Ash and concluded that no such private right of enforcement existed. The court noted that, although a § 1983 claim had not been raised at trial, one had been argued on appeal. Assuming, arguendo, that the issue was properly before it, the court stated that “the conclusion that Home Health has no right of action [under this statute] compels the conclusion that Home Health likewise has no cause of action under § 1983____” Id. at 498 (citing Perry, 664 F.2d at 1217-18). Read in context, this language means “as in Perry, we find that based upon the same elements which lead us to conclude that no private right of action exists under Cort v. Ash, we conclude that there is no § 1983 right under Middlesex.” Taken out of context, however, it could imply, incorrectly, that application of the Cort v. Ash test suffices to answer the § 1983 inquiry as well, i.e., that the conclusion that there is no private right of action leads inexorably to dismissing a § 1983 action.
The potential for misinterpreting this language may have been foreshadowed in Phelps v. Housing Authority, 742 F.2d 816 (4th Cir.1984). In Phelps, as in Perry, the plaintiffs attempted to sue under the broad policy provisions of the Housing Act, but, unlike the Perry plaintiffs, the tenants urged their claim solely under § 1983. Applying Pennhurst, Middlesex, and Perry, the court in Phelps concluded that a § 1983 action was not proper. In a footnote, the court noted:
Appellants argue that the district court erred in holding tha 42 U.S.C. § 1437d(c)(4)(A) and 42 U.S.C. § 1437d(c)(3)(ii) do not give rise to implied private causes of action. It is somewhat unclear whether they make this argument only in response to the district court’s holding that in order *840for a violation of a federal statute to be actionable under § 1983, that statute must be of such a quality that in essence it gives rise to such an implied action, or whether they suggest that they had asserted such a private right of action that was erroneously denied.
As both the complaint and the court’s opinion are cast in § 1983 terms, we consider the former interpretation more plausible. The inquiry under either interpretation of the appellant’s position is similar, if not perfectly congruent. Nevertheless, lest our disposition of the case seem incomplete, we reject plaintiffs’ implied private cause of action argument on the reasoning of [Perry ].
742 F.2d at 822, n. 10 (emphasis added).
The subject case was brought exclusively under § 1983. In its Memorandum Opinion, the district court quoted from Home Health the dictum that “the conclusion that Home Health has no right of action ... under 42 U.S.C. § 1359a compels the conclusion that Home Health likewise has no cause of action under § 1983____” Thus, the district court concluded that “a determination of whether the plaintiffs have been deprived of ‘rights, privileges, or immunities’ within the meaning of § 1983 should begin with a determination of whether an implied right of action exists under the Brooke Amendment.” Wright v. City of Roanoke Redevelopment and Housing Authority, 605 F.Supp. 532, 534 (W.D.W.Va.1984). The court proceeded to apply Cort v. Ash, and found no private right of action. The district court then discussed Middlesex, but in the final analysis, the court decided that plaintiffs could not bring their action under § 1983 based on its conclusion that no private right of action existed, plus the “compels” language of Home Health. 605 F.Supp. at 538. This seems to represent a misinterpretation of Home Health and a confusion of the appropriate analysis for these two distinct remedial devices.
It is clear from Perry, Phelps, and from this court’s opinion today that the correct inquiry to determine whether a § 1983 action is proper is set forth in Pennhurst and Middlesex. While any confusion is understandable, it was unnecessary and inappropriate to consider Cort v. Ash and its progeny in the subject case. Although the § 1983 analysis closely parallels the Cort v. Ash inquiry for implied private rights of action, the two are distinct, however subtly. It is only to emphasize this distinction that I felt compelled to add my voice to the opinion of this court, for I concur fully in its opinion.

. The Court was faced with whether a private right of action existed to enforce certain federal pollution control and environmental protection acts. The Court stated that “both the structure of the Acts and their legislative history lead us to conclude that Congress intended that private remedies in addition to those expressly provided should not be implied.” 453 U.S. at 18, 101 S.Ct. at 2625 (applying Cort v. Ash ). The Court then applied the test for § 1983 and, based on these same factors, concluded that "the existence of ... express remedies [in the statutes] demonstrate not only that Congress intended to foreclose implied private actions but also that it intended to supplant any remedy that otherwise would be available under § 1983.” Id. at 21, 101 S.Ct. at 2627.